UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 28, 2011 Date of Report (Date of earliest event reported) KONA GRILL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34082 20-0216690 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7150 E. Camelback Road, Suite 220 Scottsdale, Arizona 85251 (Address of principal executive offices) (Zip Code) (480) 922-8100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On April28, 2011, Kona Grill, Inc. held its Annual Meeting of Stockholders (“Annual Meeting”). For more information on the following proposals, see the company’s proxy statement dated March 14, 2011, the relevant portions of which are incorporated herein by reference. Below are the final voting results. The stockholders elected each of the Class III directors to serve for a three-year term expiring in 2014: For Against Broker Non-Votes Berke Bakay Richard J. Hauser The stockholders ratified the appointment of Ernst & Young LLP as the independent auditor for the fiscal year ending December 31, 2011: For % Against % Abstain Stockholder Proposal requesting declassification of the Board of Directors: For % Against % Abstain % Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KONA GRILL, INC. Date: May 3, 2011 By: /s/Mark S. Robinow Mark S. Robinow Executive Vice President, Chief Financial Officer, and Secretary 2
